                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ANTOINETTE TAKIA BELL,                                )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:19-cv-01171-TWP-MJD
                                                      )
ARDAGH GROUP S.A.,                                    )
                                                      )
                              Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION
       The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s motion to

strike Defendant’s affirmative defenses (Dkt. 33). The parties were afforded due opportunity

pursuant to statute and the rules of this Court to file objections; none were filed. The Court, having

considered the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation. The Plaintiff’s motions to strike Defendant’s affirmative

defenses (Dkt. 19 and Dkt. 27) are DENIED.


       IT IS SO ORDERED.

       Date:    10/3/2019
Distribution:

ANTOINETTE TAKIA BELL
12240 Misty Way
Indianapolis, IN 46236

Brian L. McDermott
JACKSON LEWIS PC (Indianapolis)
brian.mcdermott@jacksonlewis.com

Caitlin S. Schroeder
JACKSON LEWIS PC (Indianapolis)
caitlin.schroeder@jacksonlewis.com
